DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 11, 13-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikura (JP 2010-194857) [Translation provided by Applicant] in view of Saito (U.S. Pub. 2008/0174633) and Mochizuki (U.S. Pub. 2012/0327149)
Regarding claim 1, a liquid ejecting head comprising an ejection surface which extends in a first direction as a scanning direction and a second direction orthogonal to the first direction, and is externally exposed (Figure 6; Paragraphs 0041-0042)
A common channel (5); a plurality of individual channels (12), each of the plurality of individual channels are in communication with the common channel (Figure 5; Paragraphs 0032, 0056, 0058-0062)
A plurality of nozzles (8) opening at the ejection surface (Figures 5-6; Paragraph 0026)
A plurality of partial channels (32) located inside the ejection surface and comprising bottom surfaces on a side of the ejection surface, respective nozzles of the plurality of nozzles opening at the bottom surfaces (Figure 5; Paragraph 0036, 0058)
Nozzles of the plurality of nozzles are arranged in plural rows in a direction intersecting with the first direction to constitute a plurality of nozzles rows (Figure 6)
Between nozzles in each nozzle row of the plurality of nozzle rows are nozzles in other nozzle rows of the plurality of nozzle rows as viewed in the first direction; a position of openings in the bottom surfaces of the plurality of partial channels differs across at least some nozzles of the plurality of nozzles in each nozzle row (Figures 5-6)

Ishikura does not expressly disclose the position of openings in the bottom surfaces of the plurality of partial channels differs across at least some nozzles, however Mochizuki discloses a plurality of nozzles arranged side by side which are in positions shifted from one another (Figure 2; Paragraphs 0033-0034)
Further Ishikura discloses various modifications may be made (Paragraph 0071); Saito discloses a number of the nozzles arranged in each nozzle row of the plurality of nozzle rows is greater than a number of the plural rows (Figure 3; Paragraph 0035)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Saito and Mochizuki into the device of stabilizing liquid supply to ejection units during droplet ejection operation 
Regarding claim 2, wherein as viewed in the first direction, the nozzles in each nozzle row are arranged in a predetermined order assigned to the plurality of nozzle rows (Figures 5-6)
Regarding claim 3, wherein the position of the openings in the bottom surfaces differs across the at least some of the nozzles at least in the first direction (Figures 5-6)
Regarding claim 4, the bottom surfaces of the plurality of partial channels constitute a plurality of bottom surface rows located above the plurality of nozzle rows, and bottom surfaces of each bottom surface row of the plurality of bottom surface rows are arranged with a consistent pitch linearly in a third direction intersecting with the first direction (Figures 4-6; a consistent pitch of the bottom surface rows are shown)
Regarding claim 5, wherein at least a part of an arrangement of the plurality of nozzles is a meandering arrangement in the third direction in the each nozzle row (Figures 5-6) 
Regarding claim 7, at least one nozzle row of the plurality of nozzle rows comprises a plurality of nozzle sets each comprising a predetermined number of the nozzles, and relative positions of the plurality of nozzles in the each of the plurality of nozzle sets are identical across the plurality of nozzle sets (Figures 4-6 shows plurality of nozzle sets)
Regarding claim 8, wherein the plurality of nozzle sets comprise at least three nozzle sets consecutively disposed, and at least some of relative positions of consecutive two nozzle sets among the at least three nozzle sets are different (different positions) from each other (Figure 6)
Regarding claim 9, wherein relative positons of the plurality of nozzles in the each nozzle row of the plurality of nozzle rows are identical across the plurality of nozzle rows (Figure 6)
Regarding claim 10, each bottom surface of the bottom surfaces of the plurality of partial channels has a rectangular shape, and the position of the openings in the bottom surfaces differs across the at least some of the nozzles at least in a direction of a diagonal of the rectangular shape (Figures 5-6)
Regarding claim 11, Saito discloses a connection channel (20) opening at a wall surface surrounding each of the bottom surfaces of the plurality of partial channels, wherein the position of the openings in the bottom surfaces differs across the at least some of the nozzles at least in an opening direction of the connection channel (Figure 4)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Saito into the device of stabilizing liquid supply to ejection units during droplet ejection operation 
Regarding claim 13, a driving section causing relative movement in the first direction between the liquid ejecting head and a recording medium (Paragraphs 0024, 0032, 0068)
Regarding claim 14, Saito discloses a head chamber accommodating the liquid ejecting head; a controller wherein the controller controls at least one of temperature, humidity, and atmospheric pressure in the head chamber (Figure 1; Paragraphs 0029, 0043, 0050)

Regarding claim 17, Ishikura discloses a density of the nozzles, as viewed in the first direction, is a product of a density of the nozzles in the each nozzle row and a number of the plurality of nozzle rows (Figures 5-6)

Claims 6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikura (JP 2010-194857) [Translation provided by Applicant] as modified by Saito (U.S. Pub. 2008/0174633) and Mochizuki (U.S. Pub. 2012/0327149) and further in view of Kusunoki (U.S. Pub. 2006/0012622)
Regarding claim 6, Ishikura discloses plurality of nozzle groups comprising two or more nozzles arranged in parallel to the second direction in each nozzle row and nozzle groups, of the plurality of nozzle groups, located farther in the second direction are also located farther in the first direction (Figures 4-6)
 Kusunoki discloses third direction inclines with respect to the second direction, and is located farther in one direction along the second direction, and also is located in one direction along the first direction; and the part of the arrangement is a staircase-like arrangement (Figure 6; Paragraph 0132)

	Regarding claim 15, Kusunoki discloses applying a coating agent to a recording medium (Paragraph 0205)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kusunoki into the device of Ishikura as modified by Saito, for the purpose of forming an image on the recording medium
	Regarding claim 16, Kusunoki discloses a dryer (42; Paragraph 0094)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Kusunoki into the device of Ishikura  as modified by Saito, for the purpose of drying the printed image

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikura (JP 2010-194857) [Translation provided by Applicant] as modified by Saito (U.S. Pub. 2008/0174633) and Mochizuki (U.S. Pub. 2012/0327149) and further in view of Murthy et al (U.S. Pat. 6,209,203)
Regarding claim 12, Murthy discloses the position of openings of the plurality of nozzles in the bottom surfaces with an interval between shifts is equal to or smaller than 400µm (Column 6, Lines 43-56)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        November 12, 2021